IN THE UNITED STATES COURT OF APPEALS

                             FOR THE FIFTH CIRCUIT

                             ___________________

                                 No. 94-10777
                             ___________________



UNITED STATES OF AMERICA,
                                                 Plaintiff-Appellee,

       versus

YSIDRO CASTILLO, JR, aka Curly,
aka Big Un, GARY RHUDY, THOMAS
CHARLES BROWN, aka Big One,
THOMAS CHARLES BROWN, JR, aka
Little One, CHARLES DUANE BROWN,
MICHAEL CASTILLO and DAVID CASTILLO,
                                                 Defendants-Appellants,


          ________________________________________________

        Appeals from the United States District Court for the
                      Northern District of Texas
           ________________________________________________

                                March 11, 1996

Before GARWOOD, E. GARZA and DeMOSS, Circuit Judges.

GARWOOD, Circuit Judge:

       Defendants-appellants (defendants) were convicted of one count

of conspiring to possess with the intent to distribute marihuana in

violation of 21 U.S.C. § 846.        Defendant-appellant David Castillo

was additionally found guilty of a second count of possession with

intent to distribute approximately thirty-two pounds of marihuana

in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(D) and 18 U.S.C.

§ 2.     Defendants now appeal their respective convictions and

sentences.      We affirm.
                       Facts and Proceedings Below

I.   Charles Ballard’s Testimony

     On March 13, 1993, Charles Ballard (Ballard) was arrested for

possession of a box containing marihuana in the trunk of his car.

Ballard   thereafter     agreed   to    cooperate       with   law   enforcement

officials in an effort to apprehend the persons for whom Ballard

was allegedly transporting the marihuana.                 Seven persons were

subsequently arrested, and, in the ensuing trial, Ballard testified

to the following facts.

     From approximately February 1992 until March 1993, Ballard

transported marihuana by automobile from Dallas, Texas, to Dayton,

Ohio.   During this period, Ballard made between twenty and thirty

such trips, transporting some two hundred to two hundred fifty

pounds of marihuana each trip.1         Generally, Ballard’s routine was

to   contact   someone    from    the       “Castillo    group”——comprised    of

defendants Ysidro Castillo, Jr., David Castillo, Michael Castillo

and Gary Rhudy——upon his arrival in the Dallas area; after meeting

with one of these defendants, usually David Castillo, Ballard would

wait in a motel for someone to contact him and let him know that a

marihuana shipment was ready for transport back to Dayton, Ohio.

After returning to Dayton with the marihuana, Ballard would contact

someone from the “Brown group”——consisting of defendants Thomas

Brown, Sr., Thomas Brown, Jr., and Duane Brown——and arrange for a



1
   Ballard testified that he transported less than this amount of
marihuana on his first two trips, and that he remembered
transporting as much as two hundred eighty pounds on another trip.

                                        2
pick-up of the marihuana.          Thomas Brown, Jr. usually gave Ballard

instructions to make the trips to Dallas, and Duane Brown was most

often the defendant who picked up the shipments upon Ballard’s

arrival in the Dayton area.

      The marihuana was packaged in garbage bags.               Often it was

weighed in Ballard’s presence by David and Ysidro Castillo, who

would thereafter instruct Ballard to inform Thomas Brown, Sr. and

Thomas Brown, Jr. of the weights.

      On his first trip from Dayton to Dallas in February 1992,

Ballard was accompanied by Thomas Brown, Jr.2             Upon their arrival

in Dallas, Brown contacted David Castillo.                Ballard and Brown

subsequently went to David Castillo’s residence, where the three

men   loaded   three   or   four    bags    of   marihuana——a   total   of   144

pounds——into the trunk of Ballard’s car.             Ballard and Brown then

returned to Dayton, where they unloaded these bags of marihuana and

placed them in the room at the Holiday Air Motel where Ballard

lived.   Thomas Brown, Sr. then arrived at the motel to check the

quality of the marihuana.            During the following week, Ballard

weighed the marihuana and packaged it in one-pound bags.                Ballard

stored the bags in his room at the motel, and the “Brown group”

picked up bags as they needed them, usually by sending Duane Brown.

Ballard learned from discussions with members of the “Brown group”

that these one-pound bags were sold in Ohio for $1,350, and that



2
   The 1979 Plymouth Volare driven by Ballard originally belonged
to Thomas Brown, Sr., but was transferred from the name of Thomas
Brown, Sr.’s girlfriend, Diana Markunes, to Ballard’s name.

                                        3
the “Castillo group” was paid $750 per pound.

      Ballard was sent to Dallas for a second shipment roughly one

week following his return to Dayton from the first trip.           During

this second trip, David Castillo helped Ballard load approximately

two hundred pounds of marihuana into Ballard’s car. On his return,

Ballard settled into the pattern that would come to characterize

his return to Dayton from these trips, calling someone in the

“Brown group”——in this case, Thomas Brown, Sr.——and then packaging

and storing the marihuana in his Dayton motel room for the Browns

to pick up as needed.

      In addition to picking up marihuana from David Castillo’s

home,3 Ballard also loaded marihuana into his car for transport to

Ohio in the garage of the home of defendant Gary Rhudy and his

wife, Silvia, who was the sister of David, Michael, and Ysidro

Castillo.   At the Rhudys’ home, marihuana was weighed and packaged

in   twenty-pound   parcels.   At       least   once,   Ballard   received

assistance loading his car at the Rhudy home from David and Ysidro

Castillo.   Ballard also picked up marihuana at David Castillo’s

place of work, and at Ysidro Castillo’s home, both in Arlington,

Texas.

      On at least six occasions, Ballard transported sums of money

from the “Brown group” to the “Castillo group.”          Usually, Thomas

Brown, Jr. gave Ballard the money——bundled with rubber bands in



3
    On at least one occasion, Ballard received assistance from
Michael Castillo in loading marihuana at David Castillo’s residence
in Hutchins, Texas.

                                    4
$5,000 quantities——but Ballard received payment for the “Castillo

group” at least once from Thomas Brown, Sr.    Thomas Brown, Sr. also

gave Ballard money on one occasion so that Ballard might pay his

rent.     However, it was usually David Castillo who paid Ballard for

making these trips, giving Ballard as much as $2,000 to $3,000.

     In March 1992, Ballard was visited by David Castillo and

Thomas Brown, Jr.      At a bar, the three men discussed Ballard’s

trips.4

     On December 30, 1992, Thomas Brown, Jr. took Ballard’s 1987

Mercury Marquis and gave him a 1985 Mercury Marquis to take on a

trip to Dallas the following day.         During this trip, Ballard

witnessed Michael Castillo driving the 1987 Mercury Marquis near

West Memphis, Arkansas.     After reaching Duncanville, Texas——in the

Dallas area——David Castillo instructed Ballard to fly back to Dayton

and leave the 1985 Mercury Marquis in Texas.

     In mid-January 1993, after meeting in Dayton with Thomas

Brown, Jr. and Michael and David Castillo, Ballard and Michael

Castillo drove to Dallas.     Ballard had been instructed to make a

pick-up, which Thomas Brown, Sr. coordinated.

     Ballard returned to Dallas on January 14, 1993, and followed



4
  Law enforcement officials had discovered this connection between
David Castillo and the “Brown group” prior to this March meeting.
Officers with the Drug Interdiction Unit at the Dayton, Ohio
airport had “profiled” David Castillo on February 17, 1993, after
Castillo had purchased a one-way ticket to Dallas using cash.
Castillo had been sitting in the Dayton airport with two persons
who left the airport in a Camaro registered to Duane Brown. After
leaving the airport, one of these persons got out of the Camaro and
into a pickup truck registered to Thomas Brown, Jr.

                                   5
David Castillo to Ysidro Castillo’s home in Arlington, where he

picked up another shipment.

     Ballard made his last trip (driving from Dayton to Dallas, and

then carrying marihuana from Dallas back to Dayton) in March 1995.

During that trip, Ballard met with Ysidro, David and Michael

Castillo at the Lace Club in Arlington, Texas, where Ballard was

given one hundred one dollar bills.     Later during that trip, while

riding in a jeep, Ballard agreed to continue working for Michael

and Ysidro Castillo, both of whom apparently had some reservations

about David Castillo.   On the morning of March 10, 1993, Ballard

and David Castillo picked up a box containing approximately thirty

pounds of marihuana at the home of Enrique Castillo.           David

Castillo informed Ballard that the small size of this shipment was

meant to reflect the “Castillo group’s” dissatisfaction with the

“Brown group’s” delinquency in making their payments.5

     Ballard left the Dallas area bound for Dayton on March 12,

1993.   He was arrested that day.

     Subsequent to his arrest, and in accordance with his agreement


5
  In early 1993, law enforcement officials combined their efforts
to apprehend the defendants.        In February 1993, officials
identified the telephone number of David Castillo’s mobile
telephone. On March 8, 1993, officials observed Ballard talking
with Ysidro, David, and Michael Castillo at the Lace Club in
Arlington, Texas; while at the Lace Club, they also observed Ysidro
Castillo hand to Ballard a large stack of currency. Continuing
their surveillance of Ballard, officials witnessed and photographed
a meeting between Ballard and David Castillo the following day.
Subsequently, officials observed Ballard, together with Michael and
Ysidro Castillo in a jeep, doing “heat runs” in the automobile in
an effort to detect if they were being followed. The next morning,
officials observed Ballard and David Castillo drive to the home of
Enrique Castillo and place a box into their automobile.

                                    6
to cooperate with law enforcement officials, Ballard proceeded to

Dayton with the box of marihuana and acted upon his instructions

from officials to make a “controlled delivery.” Ballard telephoned

Thomas Brown, Sr., Thomas Brown, Jr., Duane Brown, and David

Castillo on the day he arrived in Dayton, and each of these

conversations was recorded.6

     Following   these   conversations,   Thomas   Brown,   Sr.   visited

Ballard at his motel room.      After learning that Ballard was in

possession of only thirty pounds of marihuana, Brown stated that it

was not enough to “mess with” and left.

     Later that evening, Duane Brown arrived at Ballard’s motel

room and the two men moved the box of marihuana from Ballard’s car

to Brown’s.      Brown then gave Ballard $500 and left with the




6
   In his conversation with Thomas Brown, Sr., Ballard——using the
agreed-to “code”——informed Thomas Brown, Sr. that he had arrived in
Dayton with a shipment, and asked when they should meet: “Lets play
. . . What time do you want to tee off?”         Thomas Brown, Sr.
responded, “Just stay there.”      In a subsequent conversation,
Ballard told Duane Brown that he had “[b]rought back about thirty
dozen golf balls. . . . Thought we’d play.” Duane Brown’s response
indicated to Ballard that Duane and Thomas Brown, Jr. wished to
keep the news of Ballard’s possession of marihuana from their
father: after asking Ballard if he had talked to “Dad,” Duane Brown
said, “Tell him you misunderstood him. . . . no balls at all . . .
Tommy will call you.” Duane called Ballard back and told Ballard
not to say anything about their conversation and indicated that
Ballard was going to receive two pounds of marihuana. Not long
thereafter, Thomas Brown, Jr. called Ballard and asked if his
father knew that Ballard was in possession of marihuana; he then
stated, “I just wanted to know what Dad knew cause I was just going
to keep that for, . . . and do it myself . . . I’ll send Duane over
there and take care of you. . . . I’m supposed to give you
something.”

                                  7
marihuana.7

       Also later on the night of March 13, 1993, Ballard called

David Castillo and told him that the amount of marihuana in the box

had not been enough for “Big One”, but that “Little One” had taken

it.8   Ballard understood Castillo’s response to mean that a load of

marihuana would need to be picked up for Thomas Brown, Sr. later

that week.    Additionally, when Ballard informed Castillo that he

had received only $500 for his role in the most recent shipment,

Castillo responded in a way that indicated to Ballard that Castillo

planned to contact Thomas Brown, Jr. and instruct Brown to give

Ballard another $500.9

       On March 14, 1993, Thomas Brown, Sr. telephoned Ballard and

asked Ballard to come to his home.     When Ballard arrived, Brown

spoke about Duane Brown’s arrest and advised Ballard that, since

Ballard might also be under surveillance, he should leave town for

a while. After leaving Brown’s home, Ballard followed instructions

from law enforcement officials and telephoned David Castillo,



7
   Law enforcement officials conducting surveillance of Ballard’s
motel observed (1) Duane Brown’s arrival at the motel, (2) a short
conversation between Ballard and Duane Brown, and (3) the transfer
of the box containing marihuana from Ballard’s car to Brown’s car.
Officials arrested Duane Brown later that evening after Brown
attempted to open the box. One pound of marihuana was in the box,
along with the telephone books that officials had used to replace
twenty-nine pounds of the marihuana when Ballard agreed to perform
the “controlled delivery.”
8
  David Castillo responded, “Well, that’s all right.    Well, we’ll
take care of Big One come this week.”
9
  David Castillo’s response was, “I’ll talk to him today and tell
him to give you another five . . . I told him to give you one.”

                                  8
informing him about Duane Brown’s arrest.10

     On March 17, 1993, Ballard went to Dallas at the direction of

law enforcement authorities.     During the week he stayed in Dallas,

Ballard had telephone conversations with David Castillo and Thomas

Brown, Sr., telling both that he was in Georgia.          David Castillo

discussed his intentions of getting the money from the “Brown

group” that he believed was overdue.     Thomas Brown, Sr. revealed to

Ballard   that   the   “Brown   group”   harbored    certain   suspicions

regarding Ballard in light of the fact that Ballard had not been

arrested and that the police had a videotape of certain events.

     On March 29, 1993, Ballard met with David Castillo and Gary

Rhudy at a restaurant parking lot in Ohio.          During this meeting,

Ballard gave David Castillo general directions to Thomas Brown,

Jr.’s lake house in Russells Point, Ohio; Castillo wanted to speak

with Brown about his overdue debts.      Also, Castillo agreed to set

up a delivery for Ballard——who claimed that he needed work ——to an

unspecified third party.11


10
   In response, David Castillo told Ballard to stay in his room and
to quit telephoning him; Castillo also advised Ballard that he
would travel to Dayton soon, and that he would tell “him” (Thomas
Brown, Jr.) to give Ballard “about five” ($500).
11
   On May 10, 1993, David Castillo had an intercepted conversation
with Ballard in which Castillo asked Ballard, “You ready to go to
work?” After indicating a reluctance to deal with Thomas Brown,
Jr., Castillo stated that he was willing to work with “Big One”
(Thomas Brown, Sr.), that “He (Ysidro Castillo) wants you to come
down,” and that he would find out “when he (Ysidro Castillo) wants
you here.” In a later conversation on the same day, Castillo told
Ballard that “I’m gonna hear from him in the morning. . . . Just
sit tight . . . I’ll call you.” On May 13, 1993, Castillo and
Ballard continued their discussion concerning this anticipated
shipment.

                                    9
     Sometime    thereafter,        Ballard   met    with    David     and    Ysidro

Castillo at the Lace Club in Arlington, Texas, to discuss a trip to

Ohio. Ysidro Castillo told Ballard that he would probably agree to

work with the “Brown group” if a deal could be arranged to his

satisfaction.    On May 20, 1993, Ballard and Ysidro Castillo drove

around and continued this discussion.12

     In his next meeting with Ysidro and Michael Castillo, Ballard

was able to persuade the Castillos that Duane Brown had asked him

to keep the DPS tapes.          Apparently believing this story, the

Castillos discussed their anticipated marihuana deal with the

“Brown group” and gave Ballard approximately $120.13

     On   May   27,   1993,   Ballard       and   David     Castillo    met    at   a

restaurant in Arlington, Texas, and discussed Castillo’s suspicions

of Ballard.     The two men were joined by Ysidro Castillo in the

parking lot     and   the   three    continued      this    conversation.        The

Castillos noted that they had observed police officers all around




12
      Law enforcement officials conducted surveillance of this
meeting.   Additionally, on May 23, 1993, agents intercepted a
telephone conversation between Thomas Brown, Jr. and David Castillo
in which Brown warned Castillo that, “We just found out [Ballard
is] working for the narcotics squad in Dallas.” Brown explained
that blank cassette tapes issued by the Department of Public Safety
had been uncovered under Ballard’s bed with a recorder. Castillo
responded, “I’m gonna get hold of Big’un today . . . I’ll let him
know about that [sic] what you just told me.”
13
   Following this conversation between the Castillos and Ballard,
law enforcement officials observed Ysidro and Michael Castillo in
a car registered to Silvia Rhudy at the motel where Ballard was
staying.

                                       10
Ballard.14     The Castillos voiced their concern that Ballard was, at

the very least, being followed by law enforcement officials.

II.   Evidence Seized

      In a search of the home of Thomas Brown, Sr., law enforcement

officials seized two telephone books and a cassette tape with a

Texas Department of Public Safety label that was identical to the

five or six tapes that had been issued to Ballard.                  It was the

discovery    of   these   tapes    in    Ballard’s   room   that    purportedly

compromised Ballard’s role as an informant.

      In a search of the home of Thomas Brown, Jr., officials seized

the certificate of title to a 1979 Plymouth Volare registered to

Charles Ballard and showing Diana Markunes, Thomas Brown, Sr.’s

girlfriend, as the previous owner.            A handwritten letter was also

seized, which letter stated:

      “What’s up Tommy? Just a few lines to let you know to
      get in touch with me. I talked to Ralph and he told me
      to reach you. I thought you might want to look me up.
      Call me at Donna, Texas, 512-464-3620 or Dave Castillo’s,
      214-225-4406 or write me back at Curly [Ysidro] Castillo,
      Route 1, Box 316-M, Donna Texas 78537.”

Written   on    the   back   of   this    letter   was   “214-296-9230,"    the

telephone number of the Royal Inn in Duncanville, Texas.                  “Room

209" was also written on the back of this letter.                  This was the

room that Ballard checked into on March 19, 1992.                     Officials



14
    On June 2, 1993, David Castillo called Thomas Brown, Jr. In
this intercepted conversation, Castillo told Brown, “And Brother
said, ‘Well, I don’t need him.’ I said, ‘Whatever, we don’t need
him.’ . . . He told me to howler at you, see what y’all wanted to
do. Y’all want to fish we can go or I can go up there and we’ll
talk about it.”

                                         11
additionally seized a letter to which were attached ads for kits

used to detect wiretaps, and a piece of paper on which was written

“214-698-1452, Dave, 5:30."

     In a search of the home of Ysidro Castillo, officials seized

an electronic and a manual scale, both of the type used to weigh

drugs. Subsequent analysis of these scales uncovered trace amounts

of cocaine on both.   Officials also seized rubber bands of the type

used to band money and $2,301 in currency.

     In a search of the home of Michael Castillo, officials seized

a gray suitcase that held fourteen clear plastic bags containing a

total of 18.10 pounds of marihuana.          One of Ysidro Castillo’s

fingerprints was later discovered on one of these bags.          Officials

also found in the home a .357 revolver and ammunition, an address

book, and documents containing suspected drug notes.

     In a search of the home of Gary Rhudy, officials seized a tote

bag containing 10.06 ounces of marihuana and pieces of cardboard on

which handwritten notations had been made in black and red ink.15

Discovered   on   these   pieces   of   cardboard   were   .22   grams   of

marihuana.   Ysidro Castillo and Gary Rhudy were present at Rhudy’s

home at the time of this search.

     Finally, at the time of his arrest, David Castillo was in

possession of a briefcase that contained the telephone numbers of

Thomas Brown, Sr., Thomas Brown, Jr., and Ballard, as well as

receipts and appraisals for a $4,848 Rolex watch, a $1,100 pendant,


15
    Agent Tramel testified that these markings matched the “drug
notes” seized at the home of Michael Castillo.

                                   12
and a $3,525 ring.

III. DEA Special Agent Doug Tramel’s Testimony

     Agent Tramel was called as a government witness to testify

regarding evidence compiled through the use of:                (1) a wiretap of

David Castillo’s home and mobile telephones, and (2) pen registers

authorized for the telephones of other defendants.               Agent Tramel,

together with other agents, constructed “summary charts” of the

evidence so obtained; these charts included telephone numbers, pen

register numbers, dates, and times.             Agent Tramel testified that

the records from which the “summary chart” information was taken

were also in evidence.

     The government created these “summary charts” in an effort to

supplement the testimonial evidence against the defendants with

documented   telephone      calls,    dates,    and   times.     As   the    (DEA)

administrative agent in charge of the wiretap and author of these

charts,    Agent   Tramel    was     called    to   testify    regarding     these

summaries of the voluminous records already in evidence.                    In the

course of this “summarization,” however, Agent Tramel offered

considerable testimony that did not directly bear on these “summary

charts.”    In fact, Agent Tramel “summarized” portions of the live

testimony previously introduced in the government’s case, doing so

in the context of discussing, among other topics, the activities of

Ballard and Ysidro Castillo——following the placement of a telephone

call——in loading approximately 250 pounds of marihuana.16


16
   In relevant part, the transcript of Agent Tramel’s testimony on
this point reads:

                                        13
IV.   Jim Spencer’s Testimony

      “Q:   He calls the same one?

      A:    Calls the same number.

      Q:    And then what happens later that day, sir?

      A:    Charles Ballard goes to Ysidro Castillo, Jr.’s house and
            he, David——he and David and Ysidro load approximately
            250 pounds of marijuana.

            Ms. Hewins:    Your Honor, I object. This is hearsay.
            This gentleman was not present, and he has no personal
            knowledge.

            Ms. Romero:    Your Honor, this is summary testimony.

            The Court:     All right. Sustained——I    mean, overrule
            the objection. He may answer that.

      Q:    All right. Now, Charles Ballard and Ysidro Castillo and
            David Castillo load up a load of marijuana, approximately
            250 pounds; is that correct?

      A:    Yes, ma’am, that is correct.

      Q:    And this is on 11/25/92?

      A:    Yes, ma’am, that is correct.”

Later in the course of Agent Tramel’s testimony, counsel for Ysidro
Castillo made the following objection:

      “Ms. Hewins:   Your Honor, I renew my objection at this
      time under Rule 1006.    The purpose of the chart and
      purpose of summary testimony is to summarize voluminous
      documents.   It is not to permit or to summarize the
      testimony of another individual.”

Joining in this contention, counsel for Thomas Brown, Jr. clarified
that his objection was to Agent Tramel’s testimony as to how Thomas
Brown, Jr. obtained possession of Ballard’s Mercury Marquis:

      “Q:   On 12/30/92, what happened, sir?

      A:    As Ballard——Mr. Ballard testified, Tom, Jr. picked up
            his vehicle at the Holiday Motel in Ohio.

      Q:    Picked up whose vehicle?

      A:    Picked up Mr. Ballard’s ‘87 Lincoln Marquis.”

                                  14
        Navarro County Sheriffs’ Captain Jim Spencer also testified

regarding certain “summary charts” of telephone company toll and

subscriber records already admitted into evidence.      Specifically,

Captain Spencer detailed (1) telephone calls charged to David

Castillo——made to Ohio, (2) calls charged to Michael Castillo——made

to and from Ohio, and (3) calls           charged to Gary and Sylvia

Rhudy——made from Kentucky, Arkansas, and Ohio.

V.      Disposition in Court Below

        On August 8, 1994, a jury found Ysidro Castillo, Jr., David

Castillo, Michael Castillo, Thomas Charles Brown, Sr., Thomas

Charles Brown, Jr., Charles Duane Brown, and Gary Rhudy guilty of

conspiring——together with Charles Ballard, Sherill Raper,17 and

Enrique Castillo——to distribute and to possess with intent to

distribute (1,000 kilograms or more of) marihuana.          The jury

additionally found David Castillo guilty of possession with intent

to distribute approximately thirty-two pounds of marihuana.

        Accordingly, the district court sentenced the defendants as

follows:    (1) Ysidro Castillo, Jr.——216 months; (2) David Castillo

——188   months on count one of the indictment and sixty months on

count two, to run concurrently; (3) Michael Castillo——168 months;

(4) Thomas Brown, Sr.——216 months; (5) Thomas Brown, Jr.——230

months; (6) Duane Brown——136 months; and (7) Gary Rhudy——121 months.



17
   Ballard testified that, on May 14, 1993, at Thomas Brown, Sr.’s
direction, he went to Houston, Texas, to pick up a shipment of
marihuana. In Houston, Ballard met with Sherill Raper. However,
because Raper’s suppliers would not agree on a price, Ballard left
Houston without picking up any marihuana.

                                     15
The sentences of Thomas Brown, Sr., Ysidro Castillo, and David

Castillo were enhanced, pursuant to U.S.S.G. § 3B1.1(a), based on

their roles as organizational leaders.          Additionally, the court

imposed five-year terms of supervised release against each of the

defendants.

     All seven defendants gave timely notice of appeal.

                               Discussion

I.   Denial of Motions for Severance

     Defendants18 argue that the district court prejudiced their

rights by denying the Browns’19 pretrial motions for severance.         We

review the district court’s denial of these motions for an abuse of

discretion.    United States v. Thomas, 12 F.3d 1350, 1363 (5th

Cir.), cert. denied, 114 S. Ct. 1861 (1994).

     Citing United States v. Prewitt, 34 F.3d 436, 440 (7th Cir.

1994),   the   defendants     contend    that   their    conflicting   and

irreconcilable differences, the massive amount of complex evidence

(impossible    for   the    jury   to    separate   by   defendant),   the

incriminating statements made by a co-defendant, and the gross



18
  While Thomas Brown, Sr., Thomas Brown, Jr., and Duane Brown have
jointly filed a single brief on appeal, Ysidro Castillo, David
Castillo, Michael Castillo, and Gary Rhudy have filed individual
briefs. However, each defendant specifically adopts all of the
applicable points of error raised by the other defendants.
19
    Thomas Brown, Jr. and Duane Brown filed pretrial motions for
severance, and Thomas Brown, Sr. joined in the oral motions for
severance presented after the government rested. As Thomas Brown,
Sr.’s failure to move for severance before trial resulted in a
waiver of that request, we consider only the district court’s
denial of Thomas Brown, Jr.’s and Duane Brown’s motions for
severance. See Fed. R. Crim. P. 12(b)(5) and (f).

                                    16
disparity of evidence between defendants necessitated severance in

this case, and the district court’s failure to grant the Browns’

pretrial motions therefore constituted reversible error.

      We need not address the Seventh Circuit’s decision in Prewitt,

however,    as   it   is    clear   that       those   criteria     have   not    been

established      in   the    present      case.        First,     the   defendants’

conflicting and irreconcilable differences, if any, existed in the

operation of their drug scheme, and not within the context of their

defense.      Second,       while   the    defendants        do   assert   that    the

considerable amount of complex evidence presented at trial would

“blur” in the minds of the jurors, they articulate no reasonable

support for this assertion;20 moreover, in Thomas, we observed that

“the mere presence of a spillover effect does not ordinarily

warrant severance.” 12 F.3d at 1363 (citation omitted).              Third,

there was no incriminating statement by a co-defendant admitted at

trial that would not have been admissible in (post-severance)

separate trials, and Ballard’s testimony would have been available

in   any   event.      Finally,     this       Court   has    clarified     that    “a

quantitative disparity in the evidence ‘is clearly insufficient in

itself to justify severance.’”            Id. (citation omitted).

      Furthermore, while there does not appear to have been any such

conflict in the present case, we held in Thomas that severance is



20
     There is no merit to the defendants’ suggestions that the
piecemeal nature of the government’s presentation of its case and
the shared surnames of the defendants would render the jury’s
efforts to “compartmentalize” the evidence——as required by
Prewitt——“impossible.”

                                          17
not automatically required merely because co-defendants present

mutually antagonistic defenses. Id. Determinations concerning the

risk of prejudice in this context must generally be left to the

sound discretion of the district court if we are to give any weight

to    the    rule     that    “persons    indicted      together     should    be       tried

together, especially in conspiracy cases.”                      Id. (quoting United

States v. Pofahl, 990 F.2d 1456, 1483 (5th Cir.), cert. denied, 114
S. Ct. 266 (1993)).

       Finally, even if some not overwhelming risk of prejudice had

resulted from the district court’s denial of the motions for

severance, the court properly instructed the jury that: (1) the

verdict as to each defendant should be based solely on the evidence

about that defendant; and (2) membership in a conspiracy must be

shown       by   a    defendant’s        own    acts    and    statements.              These

instructions,          which    the    jury    is   generally       presumed       to    have

followed, reduced any such risk of prejudice.                       Id.

II.    Fatal Variance

       Defendants contend that, while the indictment alleged a single

conspiracy,          the   evidence     presented      at   trial    demonstrated         the

existence of multiple conspiracies.                 More specifically, defendants

argue that the government’s evidence proved the existence of

several conspiracies, but did not prove that each defendant agreed

with one or more of his co-defendants to participate in all of

these conspiracies; therefore, a fatal variance existed between the

indictment          (and     jury     charge)——which        contemplated       a    single

conspiracy——and the evidence adduced at trial.


                                               18
     The district court expressly instructed the jury that:

     “. . .Multiple Conspiracies
     You must determine whether the conspiracy charged in the
     indictment existed, and, if it did, whether the defendant
     was a member of it.    If you find that the conspiracy
     charged did not exist, then you must return a not guilty
     verdict, even though you find that some other conspiracy
     existed. If you find that a defendant was not a member
     of the conspiracy charged in the indictment, then you
     must find that defendant not guilty, even though that
     defendant may have been a member of some other
     conspiracy.”

“[J]uries are presumed to follow their instructions.”                United

States v. Thomas, 12 F.3d 1350, 1363 (5th Cir.) (citation omitted),

cert. denied, 114 S. Ct. 1861 (1994). Furthermore, a jury’s finding

that the government proved a single conspiracy must be affirmed

unless the evidence——and all reasonable inferences which may be

drawn——examined in the light most favorable to the government would

preclude a finding by reasonable jurors of a single conspiracy

beyond a reasonable doubt.        United States v. DeVarona, 872 F.2d
114, 118 (5th Cir. 1989).

     This Court has previously held that, in determining the number

of conspiracies proved at trial, the principal factors to consider

are: (1) the existence of a common goal, (2) the nature of the

scheme, and (3) overlapping participants in the various dealings.

United States v. Richerson, 833 F.2d 1147, 1153 (5th Cir. 1987).

In the present case, there was sufficient evidence to support the

jury’s finding of the single conspiracy alleged in the indictment.

Between February 1992 and March 1993, Ballard made approximately

twenty   to   thirty   trips   between   Texas   and   Ohio,   transporting

shipments of marihuana and currency.       Thomas Brown, Sr. and Thomas


                                    19
Brown, Jr. took primary responsibility for instructing Ballard when

to make trips to Texas.    Duane Brown was most often the person from

the “Brown group” who would pick up the marihuana from Ballard once

a trip from Texas had been completed, occasionally helping Ballard

with the unloading as well. David Castillo was Ballard’s principal

contact in Dallas, often relaying information and instructions

between Ballard and Ysidro Castillo.         Ysidro Castillo, together

with David and Michael Castillo, assisted in the various functions

related to the weighing and loading of marihuana for Ballard’s

trips back to Ohio.     Gary Rhudy permitted      marihuana to be stored,

weighed, packaged, and loaded into Ballard’s vehicle in the garage

of his home.

       Thus, between February 1992 and March 1993, each of the

defendants played some role in facilitating the transportation of

more than 1,000 kilograms of marihuana from Ohio to Texas for

distribution.   Throughout this enterprise, the suppliers, the mode

of transport, and the purchasers remained constant. Therefore, the

jury could reasonably infer the existence of a single conspiracy

involving all of the defendants.           See United States v. Puig-

Infante, 19 F.3d 929, 936 (5th Cir.), cert. denied, 115 S. Ct. 180

(1994). Furthermore, in light of the court’s instruction regarding

“multiple conspiracies,” even if there had been some risk of

prejudice   resulting    from   this    alleged   variance   between   the

indictment and some of the evidence adduced, the defendants were

adequately shielded from such risk.

III.   Insufficiency of the Evidence


                                   20
     A.     A Single Conspiracy

     As   discussed,      supra,   the    government     presented      sufficient

evidence to support the jury’s reasonable inference that the

defendants participated in the single conspiracy charged.                       To

adduce sufficient evidence that each defendant engaged in this

single narcotics conspiracy, the government was required to prove

beyond a reasonable doubt: (1) the existence of an agreement

between two or more of the defendants to violate narcotics laws,

(2) that each alleged conspirator knew of the conspiracy and

intentionally joined in it, and (3) that each alleged conspirator

voluntarily participated in the conspiracy.                    United States v.

Crain, 33 F.3d 480, 485 (5th Cir. 1994), cert. denied, 115 S. Ct.
1142 (1995). In this case, the evidence which supported the jury’s

finding   of    a    single   conspiracy——evidence        of     the   defendants’

repeated,      coordinated,     and   extensive       facilitation      of    large

shipments of marihuana and currency between Ohio and Texas——also

sufficiently        demonstrates   that       each   defendant    knowingly    and

voluntarily joined in this marihuana trafficking with the common

goal of profiting therefrom by the continued necessary cooperation

of the parties to the ongoing scheme.                Following the analytical

framework of United States v. Morris, 46 F.3d 410, 415-17 (5th

Cir.), cert. denied, 115 S. Ct. 2595 (1995), we conclude that the

evidence supports a finding of conspiracy as alleged.

     B.     Gary Rhudy Shown to Be a Co-conspirator

     Rhudy argues that the evidence presented by the government

failed to demonstrate that he had knowledge of, and voluntarily


                                         21
participated in, the alleged conspiracy.                  Rhudy does, however,

concede that the government adduced evidence that: (1) Ballard was

in the garage at Rhudy’s home “on occasion”;21 (2) Rhudy was with

David Castillo in Ohio at a meeting between Ballard and Castillo

concerning the conspiracy; (3) Rhudy’s wife, Silvia, was the sister

of Ysidro, David, and Michael Castillo; (4) a number of telephone

calls between members of the conspiracy were charged to Rhudy’s

home    and    credit    card;   (5)     pieces   of   cardboard      displaying

handwriting, matching the drug notes seized at Michael Castillo’s

home, were found in the Rhudys’ garage; and (6) marihuana was

seized in the Rhudys’ garage, Rhudy being present.

       We review this contention to determine whether, after viewing

the    evidence   in    the   light    most   favorable    to   the   verdict,   a

reasonable jury could have found that Rhudy was a knowing and

voluntary conspirator beyond a reasonable doubt.                United States v.

Triplett, 922 F.2d 1174, 1177 (5th Cir.), cert. denied, 111 S. Ct.
2245 (1991).       The evidence adduced at trial was sufficient to

support the jury’s verdict that Rhudy was such a participant in the

alleged conspiracy.       “A defendant need only have had a minor role

in the conspiracy, once it is shown that he voluntarily agreed to

participate.”      United States v. McKinney, 53 F.3d 664, 672 (5th

Cir.), cert. denied, 116 S. Ct. 261 (1995).

IV.    Findings and Conclusions at Sentencing

       A.     Adjustments for Defendants’ Roles in the Conspiracy


21
   Ballard testified that marihuana was stored, weighed, packaged,
and loaded into his vehicle in the Rhudys’ garage.

                                         22
     Thomas Brown, Sr., Ysidro Castillo, and David Castillo argue

that the district court erred when it upwardly adjusted their

respective sentences to reflect their organizational or leadership

roles in the conspiracy.            At sentencing, the court adopted the

recommendations    made      in   the    presentence      investigation        reports

(PSRs) prepared for Thomas Brown, Sr. and Ysidro Castillo and

increased their respective base offense levels by four levels

pursuant to U.S.S.G. § 3B1.1(a); the court thereby concluded that

Thomas Brown, Sr. and Ysidro Castillo were——as stated in their

PSRs——“organizer[s]     or    leader[s]        of   a   criminal    activity      that

involved five or more participants or [] otherwise extensive.”

Concluding,    however,      that      David   Castillo     was     a    “manager   or

supervisor (but not an organizer or leader)” pursuant to § 3B1.1,

the court departed from the recommendation made in David Castillo’s

PSR and increased his base offense level by only three levels.

     We review the district court’s findings in this context for

clear error.    United States v. Narvaez, 38 F.3d 162, 166 (5th Cir.

1994), cert. denied, 115 S. Ct. 1803 (1995).                        In addition to

Ballard’s testimony regarding the roles of these defendants, supra,

the district court considered the following information from the

PSRs of these defendants: (1) Thomas Brown, Sr. participated in the

decision to hire Ballard, instructed Ballard regarding when to make

trips   to   Texas,    served     as    Ballard’s       principal       contact   upon

Ballard’s     return   from       Texas    with     marihuana,          gave   Ballard

instructions as to what to do with the marihuana, and funded an

attempt to purchase two hundred pounds of marihuana from a third


                                          23
party in Houston, Texas; (2) Ysidro Castillo was the leader of the

organization in Texas, also storing marihuana in his home and

assisting in the loading of marihuana; (3) David Castillo was one

of the leaders of the Dallas organization, relaying instructions to

Ballard,     generally     assisting    Ysidro   Castillo,   and   also

participating in the loading of marihuana.22          In light of the

evidence before the district court, the court’s findings were not

clearly erroneous.

     Michael Castillo argues that the district court’s refusal to

depart downwardly two levels from his base offense level——pursuant

to U.S.S.G. § 3B1.2(b)——in consideration of his professed minor

participation in the conspiracy constituted clear error.       However,

in United States v. Tremelling, 43 F.3d 148 (5th Cir. 1995), this

Court held that a district court should not make an adjustment for

minor participation merely because the defendant’s participation is

somewhat less than the other participants’; to warrant such a

downward adjustment, the defendant’s participation must be “enough

less so that he at best was peripheral to the advancement of the

illicit activity.”       Id. at 153.    In Tremelling, we held that the

defendant’s actions in bringing the buyers and sellers together for

the transaction were not “peripheral” so as to merit a downward

departure.    Id.   Therefore, considering the evidence of Michael




22
    In relying on these PSRs, as well as the testimony at trial
concerning these defendants’ respective roles in the conspiracy,
the district court did not deny these defendants due process.
United States v. Montoya-Ortiz, 7 F.3d 1171, 1180 (5th Cir. 1993).

                                   24
Castillo’s participation in this conspiracy,23 the district court’s

decision   not    to   make    a   downward    adjustment      was   not   clearly

erroneous.

     B.    Quantity of Drugs Attributable to Defendants

     The defendants contend that the district court failed to make

the specific findings required to attribute to each defendant the

entirety of      the   1,000   kilograms      of   marihuana    alleged    in   the

indictment.24 At the Browns’ sentencing hearing, counsel for Thomas

Brown, Jr. objected to the “findings of the Court,” but failed to

specify the grounds for his objection——assuming such an objection

was incorporated within this general challenge——to the court’s

findings regarding the quantity of marihuana attributable to Thomas



23
   The evidence adduced at trial, together with the observations
in Michael Castillo’s PSR, presented the following details of his
participation: Michael Castillo (1) assisted in the loading of
marihuana on at least one occasion, (2) made at least one trip to
Ohio——in an automobile ordinarily used by Ballard to ship
marihuana, (3) was present at one meeting with Ballard, Ysidro
Castillo, and David Castillo and at another with only Ballard and
Ysidro Castillo, (4) purchased a 1993 Chevrolet Corvette for which
Ysidro Castillo made a ($18,000) cash deposit, and (5) was in
possession of approximately 18 pounds of marihuana and a firearm
when law enforcement officials searched his residence.
24
    The district court adopted the recommendations set out in the
defendants’ respective PSRs concerning the quantities of marihuana
attributable to each defendant for sentencing purposes: (1) Thomas
Brown, Sr.——3,574 pounds (included 200-pound transaction in
Houston); (2) Thomas Brown, Jr.——3,374 pounds; (3) Duane
Brown——3,374; (4) Ysidro Castillo——4,974 pounds (included 200-pound
transactions in Arkansas and Michigan); (5) David Castillo——4,574
pounds; (6) Michael Castillo——4,592 pounds (included the 18 pounds
of marihuana seized during the search of his home); (7) Gary Rhudy——
4,574 pounds.    These (PSR) recommendations were based on the
premise, stated in each PSR, that the Castillos as a whole were
responsible for 4,574 pounds of marihuana, and the Browns were
collectively responsible for at least 3,374 pounds of marihuana.

                                       25
Brown, Jr.

      In United States v. Clark, 67 F.3d 1154 (5th Cir. 1995),

petition for cert. filed, No. 95-7511 (Jan. 16, 1996), this Court

observed that, under the sentencing guidelines, a defendant who

participates in a drug conspiracy is accountable for the quantity

of drugs that is attributable to the conspiracy and reasonably

foreseeable to the individual defendant.             Id. at 1164.         The

district court must therefore make two findings:         (1) the quantity

of   drugs   attributable   to   the   entire   conspiracy;   and   (2)   the

quantity of drugs that each defendant knew or should have known was

involved in the conspiracy. See United States v. Quiroz-Hernandez,

48 F.3d 858, 870 (5th Cir. 1995).

      At the Browns’ sentencing hearing, the district court held

that:

      “So based on all of the evidence that I have before me
      and the evidence that I heard at trial, particularly the
      evidence that I heard at trial, and also the fact that it
      is obviously clear the Castillos were moving large
      amounts of marijuana based on the notes and the evidence
      that was found, and a lot of it was going up to Dayton.
      And so while we can’t determine a precise amount, I
      believe it is a finding that I can make by a
      preponderance, based on all of the evidence that I heard,
      including especially the evidence at trial, that at least
      1,000 kilograms made their way up to Dayton and that
      these defendants were involved in that amount of
      marijuana trafficking.

           So that will be the finding of the Court, that each
      of these defendants jointed [sic] the conspiracy from the
      beginning as alleged in the indictment, this February
      1992 date; that they were members of the conspiracy from
      that date through the end of the conspiracy as alleged in
      the indictment; that the amounts of marijuana that they
      were involved in was in excess of 1,000 kilograms.

           That certainly their levels of involvement are
      different . . . But that the amounts were within the

                                       26
     scope, this 1,000 kilograms was within the scope of the
     agreements that were entered into in the conspiracy that
     were entered into by these defendants of which they were
     a part, and that these amounts were also reasonably
     foreseeable to these defendants without knowing the exact
     amounts, as they don’t have to know, they knew what was
     going on, that they were involved in marijuana
     trafficking, and so the amounts were within the scope of
     the agreement and reasonably foreseeable to each of the
     defendants.”

     Similarly, at the sentencing hearing for Ysidro Castillo,

David Castillo, and Gary Rhudy, the district court concluded that

the quantities of marihuana recommended in the PSRs were properly

attributable to these defendants as “within the scope of the

agreement” and “reasonably foreseeable” to them.25

     At Michael Castillo’s sentencing hearing, the district court

concluded that Michael Castillo had been involved throughout the

duration of the conspiracy, and that it was reasonably foreseeable

to him——and within the scope of his agreement with the other

defendants——”that at least a thousand kilograms of marijuana would

be trafficked by [his] family.”

     We review these findings by the district court for clear

error.   See United States v. Puig-Infante, 19 F.3d 929, 942 (5th

Cir. 1994). In making these findings, the district court expressly

drew upon corroborated testimony that Ballard transported shipments

of marihuana on at least eighteen occasions.         Ballard further




25
   With regard to Gary Rhudy, the court determined that he joined
the conspiracy in July 1992, so only 2,400 pounds of the marihuana
involved in the greater conspiracy (commenced in February 1992)
were attributable to him.

                                  27
testified that these shipments averaged from 200 to 250 pounds.26

Additionally,   the   government     adduced   considerable   evidence

demonstrating that each defendant was a voluntary and knowing

participant in the conspiracy.

     Furthermore, the district court’s findings in the defendants’

respective   sentencing   hearings      were   clearly   adequate   and

sufficiently specific to comply with U.S.S.G. § 1B1.3.27        “Where

there is no drug seizure or the amount seized does not reflect the

scale of the offense . . .” the sentencing guidelines recognize

that a district court must approximate the quantity of drugs at

issue. U.S.S.G. § 2D1.1 comment. (n.12).       In the present case, the

district court set forward its computations in estimating the

quantities of marihuana attributed to the conspiracy and to the

individual defendants. Based on the evidence before the court, and

in light of the fact that the vast majority of the marihuana

involved in this conspiracy was never seized, the district court’s

findings of fact——estimating the quantities of drugs attributable

to the individual defendants——were not clearly erroneous.

V.   Instruction That Jury Need Not Determine Quantities



26
  These 18 corroborated marihuana shipments would not have to have
averaged much more than 120 pounds in order for the total amount of
marihuana to have exceeded 1,000 kilograms.
27
  Thomas Brown, Sr. and Thomas Brown, Jr. filed written objections
to the quantities of marihuana attributed to them in their
respective PSRs; the district court adopted these PSRs (as
clarified) in determining the defendants’ sentences; Michael
Castillo, Gary Rhudy, David Castillo, Ysidro Castillo, and Duane
Brown also objected to the quantities of marihuana attributed to
them in the addenda to their respective PSRs.

                                   28
       The defendants contend that the district court erred by

instructing the jury that the evidence need not establish that the

quantity of marihuana was as alleged in the indictment, but only

that a measurable amount of marihuana was involved with regard to

the acts charged in the indictment.             Specifically, the defendants

argue that the 1,000 kilogram quantity of marihuana alleged in the

indictment constituted an element of the offense, which the jury

would    need   to   find   beyond   a   reasonable    doubt.   The   court’s

instruction was proper.28       We have held that “[q]uantity is not an

element of the crimes proscribed by 21 U.S.C. § 841(a)(1) or 846,”

and only need be established for sentencing purposes.                  United

States v. Valencia, 957 F.2d 1189, 1197 (5th Cir.), cert. denied,

113 S. Ct. 254 (1992).

VI.    Evidence of Solicitation of a False Statement

       Ysidro Castillo contends that the district court erred in

admitting evidence that he solicited a false statement.               Michael

Perryman testified that he sold a 1993 Chevrolet Corvette to

Michael Castillo on July 27, 1993.            While title to the Corvette was

taken in Michael Castillo’s name, it was Ysidro Castillo who gave

Perryman a shoe box containing $18,000 in currency as a down

payment     against the ($33,698.11) purchase price of the vehicle.

Sometime after the indictment was returned (July 29, 1993) but

before the middle of August 1993, Ysidro Castillo asked Perryman

to:     (1) contact a certain law enforcement official and inquire



28
      We assume, arguendo, that there was adequate objection below.

                                         29
into what could be done to retrieve the Corvette, which had been

seized; and (2) state that Perryman had accompanied Ysidro Castillo

to the bank, where Castillo withdrew the $18,000 down payment.

       At trial, but outside the presence of the jury, counsel for

Ysidro Castillo objected to Perryman’s testifying regarding Ysidro

Castillo’s     request      that       Perryman     fabricate     a   story        about

accompanying Castillo to the bank to withdraw cash for the down

payment.     The district court ruled this testimony to be relevant

and admissible.          We review this evidentiary ruling for abuse of

discretion.    United States v. Lopez, 979 F.2d 1024, 1032 (5th Cir.

1992), cert. denied, 113 S. Ct. 2349 (1993).                 Perryman’s testimony

was    properly   admitted        as   tending      to   show   Ysidro   Castillo’s

“knowledge of and membership in the conspiracy.”                  United States v.

Sullivan, 578 F.2d 121, 123 (5th Cir. 1978).                    It is well-settled

that, “In developing proof of intent and motive, the prosecution

may offer all of the surrounding circumstances that were relevant.”

United States v. Dula, 989 F.2d 772, 777 (5th Cir.), cert. denied,

114 S. Ct. 172 (1993).             Ysidro Castillo’s request that Perryman

fabricate    this    story    about      the      bank   demonstrated    Castillo’s

consciousness       of    guilt,       and    was    clearly    relevant      to     the

government’s contention that Ysidro Castillo knowingly participated

in this conspiracy.         Id.

VII.    Prejudicial Statements by a Juror

       Defendants argue that the district court erred in failing to

dismiss the jury panel or declare a mistrial after one jury panel

member allegedly stated to another that all of the defendants were


                                             30
drug dealers——and that the defendants were also all guilty——at a

time when the entire panel was seated in the courtroom.29                    On the

same morning, this juror was later observed by defense counsel

speaking to other panel members and pointing towards the defendants

in the hall outside of the courtroom. Defense counsel brought this

information to the attention of the district court after voir dire,

and the court questioned both the jury panel member who allegedly

had made the statement and a panel member who had been seated

nearby.    Both testified that they had no knowledge of the alleged

statement, and the court concluded that no such statement had been

made.

      Granting of a mistrial is largely within the discretion of the

trial     judge,   and    this   discretion      extends   to      the     type   of

investigation required. United States v. Khoury, 539 F.2d 441, 443

(5th Cir. 1976) (citations omitted), cert. denied, 97 S. Ct. 739

(1977).     Here, the district court was faced with a credibility

determination,     and,    after   questioning     several    of     the    persons

potentially involved, determined that there was no evidence of

misconduct.    See United States v. Marrero, 904 F.2d 251 (5th Cir.),

cert. denied, 111 S. Ct. 561 (1990).           We find no error in denying

these motions.

VIII.   Prosecutorial Misconduct

      Defendants argue that the government, by eliciting certain

testimony,    engaged     in   misconduct   so    egregious     as   to     require



29
     Michael Castillo maintained that he overheard this remark.

                                      31
reversal of the convictions.          First, the government elicited

testimony   from   a    law   enforcement    official   that   one   of   the

prosecutors was to be named “Prosecutor of the Year” by the Texas

Narcotics Officers Association.30         Second, the government elicited

testimony regarding the steps that must be taken to secure a

wiretap which allegedly suggested that the issuing judge endorsed

the government’s case.31      Third, the government elicited testimony


30
     The testimony at issue was elicited as follows:
      “Q:   All right. Just very briefly, what is the Texas
            Narcotics Officers Association?”

       . . .

      Q:    And you give awards every year for Narcotics Officer of
            the Year, Prosecutor of the Year, and things like that?

      A:    Yes, for those who have done outstanding performance and
            accomplishments in the field.

      Q:    Those awards are going to be given out next week?

      A:    Yes, sir.

      Q:    Who is Prosecutor of the Year?

      A:    Ms. Rose Romero.”

A defense objection was immediately made, as well as a motion to
strike and to instruct the jury.
31
     This testimony was the following:

      “Q:   Well, let me ask you this . . . can you just walk
            into the judge and get your wiretap signed?

      A:    . . . First of all, we must get approval for our
            supervisors to begin to work on a wiretap. And after we
            have the approval of our supervisor, we must go to the US
            Attorney and talk to them and convince them that there
            is a need for it and that we have probable cause . . .

      Q:    And then once you do this and you go to the US Attorney’s

                                     32
which touched upon the incarceration of particular individuals,

thereby allegedly disregarding the court’s ruling on a motion in

limine not to discuss certain prior convictions.32

     In reviewing a claim that prosecutorial misconduct constituted

reversible error, we must determine whether the misconduct casts

serious doubt upon the correctness of the jury’s verdict.   United




          office and get assigned a prosecutor, do you have to do
          something else as far as the Department of Justice is
          concerned?

     A:   Yes, ma’am, you do . . . I first have to send it to DEA
          headquarters for their approval in Washington, DC, and
          after they have approved it and the US Attorney in the
          district that I am trying to work the wiretap approves
          it, we have to send to it [sic] the Department of Justice
          for their approval, and the Attorney General in
          Washington has to approve . . .

     Q:   And then after all of these people have approved
          proceeding with this, then what do you do with your
          application and your affidavit for your wiretap?

     A:   I then take it to the judge for his approval.

     Q:   And for his signature?

     A:   For his signature ordering the wire intercept.
Defense counsel objected to this testimony concerning the steps for
obtaining authorization, but the district court overruled the
objection.
32
   Specifically, defendants objected to Ballard’s response to the
government’s question, “When did Sherill Raper start living there
at Cozy Lane?”——“After his release, I imagine.” Also, defendants
objected, and moved for mistrial, based on a government witness’
response to the question, “And do you know——did you know——I believe
Mr. Brannon also asked you if you knew where Tom Brown, Jr. was at
the time you ran the search warrants of August 6, 1993. Do you
know where he was?”——“Yes, ma’am, he was in jail.”

                                33
States v. Tomblin, 46 F.3d 1369, 1389 n. 54 (5th Cir. 1995).33                For

prosecutorial    misconduct     in   the   form   of   improper     comment   or

questioning to represent reversible error, it generally “must be so

pronounced and persistent that it permeates the entire atmosphere

of the trial.”     United States v. Iredia, 866 F.2d 114, 117 (5th

Cir.), cert. denied, 109 S. Ct. 3250 (1989).

     Beginning    with    the   testimony   elicited     by   the   government

regarding Ms. Rose Romero’s distinction as “Prosecutor of the

Year”, this isolated comment——albeit obviously improper——plainly did

not permeate the entire atmosphere of the trial, particularly as on

the following day the court instructed the jury that this testimony

was not pertinent to any issue in the case and admonished the jury

to disregard it.         The jury is presumed to have followed this

instruction.     Tomblin, 46 F.3d at 1390.         The testimony detailing

the numerous authorizations obtained by law enforcement officials

in securing a wiretap warrant, while more extensive than necessary

or desirable, clearly presents no reversible error.            Regarding the

reference to Sherill Raper’s incarceration, it is clear that

Ballard had been instructed by the government not to make any such

reference; additionally, the court instructed the jury to disregard

this testimony, which plainly did not permeate the entire trial.

Finally, the government’s more direct elicitation of testimony



33
       Also, regarding the district court’s refusal to grant
defendants’ motion for mistrial in this context, the district
court’s ruling will not be set aside absent an abuse of discretion.
United States v. Rocha, 916 F.2d 219, 234 (5th Cir. 1990) (citation
omitted), cert. denied, 111 S. Ct. 2057 (1991).

                                      34
pertaining to Thomas Brown, Jr.’s incarceration followed an earlier

question in which defense counsel asked the same witness whether he

knew that Thomas Brown, Jr. was at work when the search warrant was

executed; if the “door” was thereby “opened,” then the prosecutor

arguably elicited this testimony in good faith. In any event, this

exchange cannot be seen to have permeated the entire atmosphere of

the trial, nor did the district court abuse its discretion in

refusing to grant a mistrial based on this testimony.

      Viewing the trial as a whole, and particularly the strength of

the evidence against the defendants, we find that any misconduct by

the government identified in these claims does not——singly or

collectively——constitute reversible error.                    However, eliciting of

testimony before the jury that the lead prosecutor was to be named

“Prosecutor       of   the     Year”         was    wholly       unacceptable      and

unprofessional.        Should there be other instances of similarly

blatant unprofessionalism, active consideration may have to be

given as    to    whether    some     form    of    disciplinary     proceeding     is

appropriate.

IX.   Possession of a Firearm in Connection with the Conspiracy

      Michael Castillo contends that the district court erred in

enhancing   his    base     offense    level       by   two   levels,   pursuant    to

U.S.S.G. § 2D1.1(b)(1), for possession of a firearm in connection

with a drug offense.        We review this decision by the district court

for clear error.       See United States v. Buchanan, 70 F.3d 818, 827-

28 (5th Cir. 1995).

      The district court had before it evidence that, during the


                                         35
search of Michael Castillo’s home, law enforcement officials seized

a .38-caliber Smith and Wesson revolver, handwritten notes that

referred   to    shipments   of   marihuana,   and   eighteen   pounds   of

marihuana.    The district court concluded that Michael Castillo had

been involved throughout the duration of the conspiracy, and that

it was reasonably foreseeable to him——and within the scope of his

agreement with the other defendants——“that at least a thousand

kilograms of marijuana would be trafficked by [his] family.”             At

sentencing, the court overruled defense counsel’s objection to this

two-level enhancement:

     “As to the gun, and I agree, Mr. Heiskell, if he had a
     small amount of drugs and he just had a gun in the house
     that ordinarily without more you wouldn’t give the two-
     point——assess the two-level increase. But when we are
     dealing with the amounts of drugs that we are dealing
     with here, thousands of pounds and thousands and
     thousands and maybe hundreds of thousands of dollars, I
     just think the inference is too strong. And trips out of
     state, that the gun had to have been at least somewhat
     involved in the offense that’s alleged. So I will deny
     that objection.”

     In United States v. Mitchell, 31 F.3d 271 (5th Cir.), cert.

denied, 115 S. Ct. 455 (1994), this Court observed that Application

Note 3 to § 2D1.1 explains that enhancement for possession of a

weapon “should be applied if the weapon was present, unless it is

clearly improbable that the weapon was connected with the offense.”

Id. at 277.     Considering that law enforcement officials discovered

in Michael Castillo’s home not only the gun, but also eighteen

pounds of marihuana and notes relating to the conspiracy, the

district court’s finding——that the gun was “at least somewhat

involved in the offense”——was not clearly erroneous.            The court


                                     36
certainly could have inferred that Michael Castillo was storing

marihuana in his home, in which case the connection between the gun

and the conspiracy was not “clearly improbable.”34

X.   Tramel’s Testimony

     Defendants argue that the government, under the guise of

providing    a    summary   of   voluminous   records,    elicited   detailed

testimony from DEA Special Agent Tramel that essentially repeated

portions of Ballard’s previous testimony.          Defendants contend that

this abuse of Fed. R. Evid. 1006, to which defense counsel objected

at trial, provided the government with an opportunity to bolster

Ballard’s testimony and to argue its case to the jury through

Tramel.

     Agent Tramel was the DEA’s administrative agent for the

wiretap investigation, which was based largely upon the “wire

intercepts”      of   David Castillo’s     home   and   mobile   telephones.35

Having established Agent Tramel’s predominant role in the wiretap

investigation, the government turned to the primary purpose of his

testimony.       After reviewing all of the audio tapes, monitor logs,


34
   Michael Castillo contends that the Supreme Court’s decision in
Bailey v. United States, 116 S. Ct. 501 (1995), impacts the present
application of section 2D1.1(b)(1) because the Supreme Court
construed the term “use” (of a weapon) to require the “active
employment” of the weapon by the defendant. Id. at 505. However,
section 2D1.1(b)(1) contemplates enhancement “[i]f a dangerous
weapon (including a firearm) was possessed.” (Emphasis added).
Moreover, the Supreme Court took great pains in Bailey to limit its
holding to the construction of the term “use” as that term is
employed in 18 U.S.C. § 924(c)(1), the statute at issue in Bailey.
Therefore, Bailey does not control the present analysis.
35
   The investigation also made use of pen registers authorized for
the telephones of several of the other defendants.

                                      37
transcripts   of    intercepted     conversations,   relevant    telephone

company records, and pen registers——all of which were entered into

evidence——Tramel created “summary charts” for the government. These

charts, which purportedly culled out the relevant telephone calls,

dates, and times from the voluminous records amassed during the

wiretap investigation, were offered into evidence pursuant to Rule

1006.   Tramel’s function was to provide the foundation for this

summary evidence.

     Defendants    contend   that    Tramel’s   testimony   exceeded   this

limited function, and we are inclined to agree, although that alone

is not dispositive, as Tramel could testify in more than one

capacity.   This Court has recognized that a witness may be called

as both an expert on a particular subject and as a fact witness of

the events leading to the defendants’ indictment.               See United

States v. Moore, 997 F.2d 55 (5th Cir. 1993).           Furthermore, the

witness may also serve as “an expert summary witness”, in which

capacity the witness may testify regarding his analysis of the

subject matter of his expertise, “which may necessarily stem from

the testimony of other witnesses.”         Id. at 57-58.     Finally, the

witness may testify to facts that were “personally experienced” by

him, even though this testimony “bolsters” the government’s other

evidence.   Id. at 59.

     Neither Moore nor Rule 1006, nor other recognized principles

of evidence, justify all Tramel’s testimony.         Some of it——such as

that concerning what Ballard and Ysidro Castillo did following a

telephone call or that Thomas Brown, Jr. picked up Ballard’s


                                     38
vehicle at the Holiday Motel (see note 16, supra), had nothing to

do with summarizing any documents or records,36 was not anything

observed or personally known by Tramel, and was not the basis for

any expert opinion expressed by him.    Nor was the subject matter of

these aspects of Tramel’s testimony——or, unlike the situation in

Moore, of the case as a whole (apart from a few discrete aspects of

it)——of a technical nature as to which specialized knowledge was

needed for proper understanding.      We decline to put our stamp of

approval on this sort of practice, which, in a case of this

character, without good reason or real need, unfairly allows one

prosecution witness merely to repeat or paraphrase the in-court

testimony of another as to ordinary, observable facts, and to do so

other than in the context of rendering or explaining the basis of

or matters considered in reaching an expert opinion.

      Nevertheless, we are unable to conclude that the admission of

these portions of Tramel’s testimony constituted reversible error

here.    Tramel did not misstate or put an unfair “spin” on the

testimony he repeated or paraphrased, and it was uncontradicted.

It was always plain that Tramel was merely referring to what


36
     Rule 1006 provides:

           “The contents of voluminous writings, recordings, or
      photographs which cannot conveniently be examined in
      court may be presented in the form of a chart, summary,
      or calculation. The originals, or duplicates, shall be
      made available for examination or copying, or both, by
      other parties at reasonable time and place. The court
      may order that they be produced in court.”

Plainly, this rule does not contemplate summarization of live
testimony presented in court.

                                 39
another witness had testified to, and was not suggesting any other

source of information.       The government’s case was strong and

essentially uncontradicted, the only defense evidence being two

witnesses   as   to   the   good   character   of   Michael   Castillo.

Accordingly, we reject defendants’ contentions on appeal that the

trial court’s overruling of their objections to specified aspects

of Tramel’s testimony requires that we order a new trial.

                              Conclusion

     Defendants have demonstrated no reversible error.            Their

convictions and sentences are accordingly



                                                              AFFIRMED.




                                   40